SULLIVAN, J.
The Adelphie Land Co. brought this action in Cuyahoga Common Pleas for the cancellation of a land contract, the subject of which was situated in Lorain County.
Oscar- McCamey filed answer and cross .petition, to which the Land company made reply. Under the issues raised by these pleadings, the question arose as to the jurisdiction of the court to try the case.
Judgment in the trial court being for the Company, McCamey prosecuted error. The Court of Appeals held:
1. Action for recovery of real property must be brought in county where property is situated.
2. Action on a land contract can be brought in county where land is situated, or in county where defendant resides.
Judgment therefor affirmed.